DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claims 1, 9 and 17 are allowable. Claims 6-7, 14-15 and 19-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-C and subspecies A1-C2, as set forth in the Office action mailed on 9.03.2021, is hereby withdrawn and claims 6-7, 14-15 and 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
The examiner notes that at least independent claims 1 and 9 are generic to all the species and subspecies of the restriction requirement mailed 9.03.2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3.8.2022s being considered by the examiner.
Drawings
A replacement drawing was received on 3.2.202.  The drawing is acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 3.10.2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/538,014 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino (Reg. No. 48317) on 3.9.2022.
The application has been amended as follows: 
Amend claim 5:

5. (Currently Amended) The semiconductor structure of claim 4, wherein the first source/drain layer and the second gate layer are separated by [[a]] the first distance, the second source/drain layer and the third source/drain layer are separated by a third distance, and the first distance is greater than the third distance. 

Cancel claims 6-7 and 14-15 (the claims conflict with claims of child case 17/538,014).
Amend claim 13:
13. (Currently Amended) The semiconductor structure of claim 12, wherein the first source/drain layer and the second portion are separated by [[a]] the first distance, the second source/drain layer and the third source/drain layer are separated by a third distance, and the first distance is greater than the third distance.  

Cancel claims 19-20 (independent claim 17 is no longer generic, claims 19-20 are drawn to a separate embodiment than that of claim 17, and, the claims cannot be rejoined).

Allowable Subject Matter
Claims 1, 4-5, 8-9, 12-13 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) wherein the first source/drain layer and the second gate layer are separated by a first distance, the second source/drain layer and the first gate layer are separated by a second distance, and the first distance is greater than the second distance; wherein the first distance is along the first direction and the second distance is along the second direction as recited within the context of the claim, (claim 9) wherein the first source/drain layer and the second portion are separated by a first distance, the second source/drain layer and the first portion are separated by a second distance, and the first distance is greater than the second distance; wherein the first distance is along the first direction and the second distance is along the second direction as recited within the context of the claim, and, (claim 17) a third device, disposed adjacent to the second device; and wherein the second gate layer is disposed in the third device as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 7-8, filed 3.2.2022, with respect to independent claims 1, 9 and 17 including previously objected subject matter have been fully considered and are persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894